DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This Office Action is in response to the Applicants' communication filed on July 17, 2020.  In virtue of this communication, claims 1-20 are currently presented in the instant application.
Drawings
3.	The drawings submitted on July 17, 2020. These drawings are reviewed and accepted by the examiner.

Information Disclosure Statement
4.	The information Disclosure Statement (IDS) Form PTO-1449, filed on July 17, 2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosed therein was considered by the examiner.

Priority
5.	Receipt is acknowledged of paper submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1, 4-5, 10, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over CHUN et al. (US 20170075640 A1, hereinafter “CHUN”) in view of KWAK et al. (US 20140098188 A1, hereinafter “KWAK”).
Regarding claim 1.  CHUN discloses a foldable electronic device comprising: 
a first housing; 
a second housing;
at least one first camera module disposed on the first housing to face a first direction; at least one second camera module disposed on the second housing to face the first direction (CHUN, see FIG. 13 and at least lines 1-3 of the par. [0139], “The electronic device 400 may include a first camera module 1310 installed in the first display 410 and a second camera module 1320 installed in the second display 420”); 


    PNG
    media_image1.png
    568
    714
    media_image1.png
    Greyscale


a first display disposed on the first housing to face a second direction opposite to the first direction and the second housing to face the second direction (CHUN, see FIG. 16B and at least par. [0152], “The electronic device 400 can display a second page in the first display 410 as shown by reference number 1640. The electronic device 400 can detect 180 degrees rotation in the counter-clock direction, and display a first page in the second display 420 located in front of the user as shown by reference number 1650”); 

    PNG
    media_image2.png
    604
    578
    media_image2.png
    Greyscale

a sensor module configured to sense a folding state of the foldable electronic device (CHUN, see at least par. [0097], “The AP 430 can measure an angle between the first display 410 and the second display 420 by using sensor data obtained from the first sensor 415 and the second sensor 425”); 
a memory; and 
a processor (CHUN, see FIG. 1, “Processor 120”) configured to: 
sense a folding angle change of the foldable electronic device based on the identified folding state (CHUN, see FIG. 16A and at least par. [0151], “With reference to FIG. 16A, the electronic device 400 can detect a completely folded state of the first display 410 and the second display 420 (for example, 0 or 360 degrees).”); 

obtain, based on the folding angle change, multiple images from each of the at least one first camera module and the at least one second camera module 
(CHUN, see at least lines 4-10 of the par. [0139], “The electronic device 400 can obtain a wide angle image by combining images obtained by the first camera module 1310 and the second camera module 1320. The electronic device 400 can identify an overlapping area of the images by using the angle between the first display 410 and the second display 420, and can obtain the wide angle image by processing the overlapping area”);
CHUN does not disclose “identify, in response to a photographing request, the folding state of the foldable electronic device based on sensing data obtained from the sensor module; and process and provide the obtained multiple images”.  However, KWAK discloses:
identify, in response to a photographing request, the folding state of the foldable electronic device based on sensing data obtained from the sensor module (KWAK, see at least pars. [0143] - [0144], “If the adjusting of the angle is completed, the multi display device performs photographing according to an input of a photographing command of the user in operation S1130. In operation S1140, the controller 130 combines two images to generate a 3D image content. The 3D image content may be generated in a basic depth according to a photographing parallax of the two imaging units or may be generated by changing depth levels by using a corresponding method. As described above, the controller 130 monitors an interval angle to provide a depth guide corresponding to the interval angle. In this case, the multi display device may include a hinge unit sensor. The hinge unit sensor senses the interval angle formed between reference planes of first and second bodies based on a hinge unit.”); and
process and provide the obtained multiple images (KWAK, see FIG. 15 and a least par. [0163], “Referring to FIG. 15, first and second imaging units 141a and 142b perform photographing with respect to a subject "ABC". A first display unit 190a displays an image photographed by the first imaging unit 141a, and a second display unit 190b displays an image photographed by the second imaging unit 142a. In other words, the first display unit 190a displays "AB", and the second display unit 190b displays "BC".”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to combine the CHUN disclosed invention, and have “identify, in response to a photographing request, the folding state of the foldable electronic device based on sensing data obtained from the sensor module; and process and provide the obtained multiple images”, as taught by KWAK, thereby to improve a flexible display device in order to process and display a high-quality, clear image, various functions using a camera have been developed (KWAK, see par. [0006]).

Regarding claim 4.  CHUN in view of KWAK further discloses further comprising: 
a second display disposed on the first housing to face the first direction, wherein the processor is further configured to display the processed images on the first display or the second display (CHUN, see FIG. 5, at least par. [0146], “The electronic device 400 can display a preview image only in the first display 410 as shown by reference number 1520, if the second display 420 swivels backward and the angle between the displays become greater than 180 degrees”). 

    PNG
    media_image3.png
    507
    916
    media_image3.png
    Greyscale


Regarding claim 5. CHUN in view of KWAK further discloses, wherein the processor is further configured to: 
display the processed images through the first display when the foldable electronic device is unfolded (CHUN, see FIG. 15, see at least par. [0145], “The electronic device 400 can display a preview image in both of the first display 410 and the second display 420 as shown by reference number 1510, if the first display 410 and the second display 420 are located in front of the user's sight, e.g., the first display 410 and the second display 420 are flush with each other”); and 
display the processed images through the second display when the foldable electronic device is folded (CHUN, see FIG. 15 and at least par. [0146], “The electronic device 400 can display a preview image only in the first display 410 as shown by reference number 1520, if the second display 420 swivels backward and the angle between the displays become greater than 180 degrees”). 

Regarding claim 10. The foldable electronic device of claim 1, wherein the processor is further configured to: 
identically configure a camera attribute of the at least one first camera module and a camera attribute of the at least one second camera module (CHUN, see at least par. [0149], “The electronic device 400 can drive the camera modules 1310 and 1320 differently according to the folding angle of the first display 410 or the second display 420. For example, electronic device 400 can obtain a wider angle image by using both of the first camera module 1310 and the second camera module 1320 as shown by reference number 1510. The electronic device 400 can obtain an image by using only the first camera module 1310 as shown by reference number 1520. If the image obtained by the first camera module 1310 is covered by the second display 420, the electronic device 400 can obtain an image by using the second camera module 1320 as shown by reference number 1530.”); and 
obtain the multiple images from the at least one first camera module and the at least one second camera module (CHUN, see at least par. [0149], “electronic device 400 can obtain a wider angle image by using both of the first camera module 1310 and the second camera module 1320 as shown by reference number 1510. The electronic device 400 can obtain an image by using only the first camera module 1310 as shown by reference number 1520. If the image obtained by the first camera module 1310 is covered by the second display 420, the electronic device 400 can obtain an image by using the second camera module 1320 as shown by reference number 1530”). 

Regarding claim 13. A method of a foldable electronic device comprising a first housing and a second housing foldable with the first housing, the method is processed by the foldable electronic device of claim 1, so it is rejected for the same rationale of claim 1. 

Regarding claim 16. is rejected for the same rational of claim 4.
Regarding claim 17. is rejected for the same rational of claim 5.
Regarding claim 20. is rejected for the same rational of claim 10.

8.	Claims 2-3 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over CHUN et al. (US 20170075640 A1, hereinafter “CHUN”) in view of KWAK et al. (US 20140098188 A1, hereinafter “KWAK”) as applied claim 1 above and further in view of WONG et al. (US 20140320320 A1, hereinafter “WONG”).
Regarding claim 2.  CHUN in view of KWAK further discloses wherein the processor is further configured to: 
obtain a first image from the at least one first camera module and a second image from the at least one second camera module when the foldable electronic device changes to a first folding angle (CHUN, see at least lines 7-13 of the par. [0149], “The electronic device 400 can obtain an image by using only the first camera module 1310 as shown by reference number 1520. If the image obtained by the first camera module 1310 is covered by the second display 420, the electronic device 400 can obtain an image by using the second camera module 1320 as shown by reference number 1530”);
CHUN in view of KWAK does not disclose “obtain a third image from the at least one first camera module and a fourth image from the at least one second camera module when the foldable electronic device changes to a second folding angle”.  However, Wong discloses:
obtain a third image from the at least one first camera module and a fourth image from the at least one second camera module when the foldable electronic device changes to a second folding angle (WONG, see par. [0021], “when a change of the direction is greater than the preset angle, the capture control module 23 sends a first control signal to control the first camera 15 to capture a first image in the front of the vehicle 1 and the second camera 16 to capture a second image at the back of the vehicle 1. In step S34, when the direction is adjusted to the direction in the safe driving condition, the capture control module 23 further sends a second control signal to control the first camera 15 to capture a third image in the front of the vehicle 1 and the second camera 16 to capture a fourth image at the back of the vehicle 1”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to combine the CHUN in view of KWAK disclosed invention, and have “obtain a third image from the at least one first camera module and a fourth image from the at least one second camera module when the foldable electronic device changes to a second folding angle”, as taught by WONG, thereby to enhance image detail.
Regarding claim 3. CHUN in view of KWAK and further in view of Wong further discloses wherein the processor is further configured to generate a panoramic image by using at least one of the first image, the second image, the third image, and the fourth image (KWAK, see at least par. [0030], “All of the images captured within the first photographing range and the images captured within the second photographing range may be combined to one another to generate the panorama image content”). 
The same reason to combine as set forth in claim 1 above is incorporated herein.

Regarding claim 14. is rejected for the same rational of claim 2.

Regarding claim 15. is rejected for the same rational of claim 3.

9.	Claims 6-7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over CHUN et al. (US 20170075640 A1, hereinafter “CHUN”) in view of KWAK et al. (US 20140098188 A1, hereinafter “KWAK”), as applied to claim 1 above and further in view of SONG et al. (US 20150009129 A1, hereinafter “SONG”).
Regarding claim 6.  CHUN in view of KWAK discloses the foldable electronic device, but does not explicitly disclose “wherein the processor is further configured to: 
determine whether the folding angle change of the foldable electronic device is completed or whether panoramic image generation is possible; and 
generate, based on a result of the determination, a panoramic image using the obtained multiple images”.  However, SONG discloses wherein the processor is further configured to: 
determine whether the folding angle change of the foldable electronic device is completed (SONG, see FIG. 13, and at least par. [0108], “the electronic device 100 determines whether the bending degree of the flexible display 190 exceeds a threshold. For example, the bending degree of the flexible display 190 is measured by the deformation sensor 140”) or whether panoramic image generation is possible; and 
generate, based on a result of the determination, a panoramic image using the obtained multiple images (SONG, see FIG. 13 and at least par. [0111], “When the bending degree of the flexible display 190 falls below the threshold, the electronic device 100 generates the panorama image by combining the acquired images in step 1309. For example, the electronic device 100 can generate the panorama image by combining the images using the k-means clustering. For example, the electronic device 100 may generate the panorama image by combining the images using the stitching program stored in the memory 110.”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to combine the CHUN in view of KWAK disclosed invention, and have “wherein the processor is further configured to: 
determine whether the folding angle change of the foldable electronic device is completed or whether panoramic image generation is possible; and generate, based on a result of the determination, a panoramic image using the obtained multiple images”, 

Regarding claim 7.  CHUN in view of KWAK and further in view of SONG further discloses wherein the processor is further configured to start panoramic image capturing in response to the folding angle change (SONG, see at least par. [0088], “the electronic device 100 receives the images for the panorama image captured by the camera device 130. The electronic device 100 acquires the first image 720 for the panorama image through the camera device 130 as shown in FIGS. 7A and 7B. The electronic device 100 acquires the second image 730 for the panorama image in the bended flexible display 190 as shown in FIGS. 7C and 7D. The second image 730 can be rotated at a certain angle .theta. when the flexible display 190 bends because the AOV of the camera device 130 changes when the flexible display 190 bends.”). 
The same reason to combine as set forth in claim 6 above is incorporated herein.

Regarding claim 18. is rejected for the same rational of claim 7.

10.	Claims 8-9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over CHUN et al. (US 20170075640 A1, hereinafter “CHUN”) in view of KWAK et al. (US 20140098188 A1, hereinafter “KWAK”), as applied to claim 1 above and further in view of KANG (US 20160165137 A1).
Regarding claim 8. CHUN in view of KWAK further discloses wherein the at least one second camera module comprises at least one of a second camera module, a 
obtain the multiple images from the at least one first camera module and the selected second camera module (CHUN, see at least par. [0149], “The electronic device 400 can obtain an image by using only the first camera module 1310 as shown by reference number 1520. If the image obtained by the first camera module 1310 is covered by the second display 420, the electronic device 400 can obtain an image by using the second camera module 1320 as shown by reference number 1530.”). 
CHUN in view of KWAK disclose method of claim 1, but does not explicitly discloses “select the second camera module from of the at least one second camera module based on the at least one first camera module”.  However, KANG discloses
select the second camera module from of the at least one second camera module based on the at least one first camera module (KANG, see at least par. [0019], “a first camera module and a second camera module, the method including receiving a selective input signal to select at least one of the first camera module or the second camera module, selecting an image stabilizer in response to the selective input signal, detecting a motion of the imaging apparatus, adjusting a position of a lens of the selected camera module in response to the detected motion, and sensing the adjusted position of the lens”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to combine the CHUN and KWAK disclosed invention, and have “select the second camera module from of the at least one second camera module based on the at least one first camera module”, as taught by KANG, in 
Regarding claim 9.  CHUN in view of KWAK and further in view of KANG further discloses wherein the processor is further configured to obtain the multiple images from at least one of the at least one first camera module, the second camera module, the third camera module, and the fourth camera module (CHUN, see at least par. [0139], “The electronic device 400 can obtain a wide angle image by combining images obtained by the first camera module 1310 and the second camera module 1320. The electronic device 400 can identify an overlapping area of the images by using the angle between the first display 410 and the second display 420”). 

Regarding claim 19. is rejected for the same rational of claim 8.

11.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over CHUN et al. (US 20170075640 A1, hereinafter “CHUN”) in view of KWAK et al. (US 20140098188 A1, hereinafter “KWAK”), as applied to claim 1 above and further in view of Shinoda et al. (US 20120092482 A1, hereinafter “Shinoda”).
Regarding claim 11.  CHUN in view of KWAK discloses the foldable electronic device of claim 1, but does not explicitly discloses “wherein the processor is further configured to generate a panoramic image by removing an overlapping region from the obtained multiple images.  However, Shinoda discloses:
wherein the processor is further configured to generate a panoramic image by removing an overlapping region from the obtained multiple images (Shinoda, The two images 731 and 732 are joined to generate panoramic images 724 and 725. The panoramic image 724 is synthesized by joining the previously captured image 731 overlapping on the subsequently captured image 732. In this case, in an overlapping area of the two images, the joining area 731b is left and the joining area 732b is removed”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to combine the CHUN in view of KWAK disclosed invention, and have “wherein the processor is further configured to generate a panoramic image by removing an overlapping region from the obtained multiple images”, as taught by Shinoda, thereby to provide “provide a composite image creating method and device which, when images separately captured a plurality of times are panoramically synthesized, can prevent deformation of a pattern due to multiple irradiation of the electron beam.” (Shinoda, see par. [0011]).

12.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over CHUN et al. (US 20170075640 A1, hereinafter “CHUN”) in view of KWAK et al. (US 20140098188 A1, hereinafter “KWAK”), as applied to claim 1 above and further in view of SEO et al. (US 20170052698 A1, hereinafter “SEO”).
Regarding claim 12.  CHUN in view of KWAK discloses the foldable electronic device of claim 1, but does not explicitly discloses “wherein the processor is further configured to: receive an editing request from a user; and edit the processed images based on the editing request”.  However, SEO discloses
receive an editing request from a user (SEO, see at least par. [0329], “a memo input window 814 includes at least contents of the second item 810b selected by the touch drag 800e and allows an editing function by the user”); and 
edit the processed images based on the editing request (SEO, see at least par. [0330], “in response to a touch drag 800h headed for an external position (second position) of the memo window 814a from the memo window 814a, the portable device can move the memo window 814a to the second position and display the moved memo window 814a in the second position”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to combine the CHUN and KWAK disclosed invention, and have “receive an editing request from a user; and edit the processed images based on the editing request”, as taught SEO, thereby to “allow the user to more easily, quickly, and variously control the portable device and the running application. Accordingly, various user interfaces have been developed according to forms of the applied application or display device”, (SEO, see par. [0006]).
 	 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM THANH THI TRAN whose telephone number is (571)270-1408. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER MEHMOOD can be reached on 5712722976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIM THANH T TRAN/Examiner, Art Unit 2612                                                                                                                                                                                                        
/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612